Notice of Allowability
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are found persuasive. 
Applicant argues that the alleged user interface in Agon (the pivoting indicator) does not move with the alleged auxiliary body (the downstream part 11) in the same direction relative to the main housing as movement of the auxiliary body relative to the main housing. Neither does the alleged user interface in Agon (the pivoting indicator) move with the alleged auxiliary body (the downstream part 11) while maintaining the same position of the pivoting indicator relative to the auxiliary body. Examiner agrees with Applicant.
The closest prior art would be Agon et al (US 2013/0247772). Agon teaches a machine for beverage preparation comprising a main housing, an auxiliary housing, a control unit, and a user interface connected to the control unit. However, Agon does not teach the user interface located on the auxiliary housing such that the user interface moves with the auxiliary housing in the same direction. The user interface of Agon is located on the main housing and does not move along with the auxiliary housing.
The second closest Mori et al (US 20150040771). Mori is relied upon to teach s fluid guide for directing a brewed beverage to a container. Mori does not teach a user interface located on the auxiliary housing such that the user interface moves with the auxiliary housing in the same direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761